                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA
ex rel. WILLIAM STILLWELL and
PENELOPE STILLWELL,

      Plaintiffs,

v.                                                CASE NO. 8:17-cv-1894-T-23AAS

STATE FARM FIRE AND CASUALTY
CO. and MOTORISTS MUTUAL
INSURANCE CO.,

      Defendants.
__________________________________/

                                       ORDER

      In 2016, William Stillwell, a Medicare enrollee, settled his state-court

personal-injury action by accepting a lump-sum payment from the state-court

defendants’ insurers, by authorizing the insurers to reimburse Medicare for

“conditional payments” remitted before the settlement, and by agreeing to remain

responsible for his future medical expenses. Later, William Stillwell repudiated the

settlement and refused to sign a release that obligated William Stillwell to remain

responsible for future medical expenses. The state court enforced the settlement and

entered a judgment incorporating the release. The enforcement of the settlement was

affirmed on appeal.

      Suing under the False Claims Act, William Stillwell and his wife, Penelope

Stillwell, claim that by failing to create a “Medicare Set Aside” for future medical
expenses, by failing to timely report the settlement to Medicare, and by enforcing the

settlement, State Farm and Motorists Mutual “caused” William Stillwell’s healthcare

providers to bill Medicare as a primary payer in violation of the Medicare Second

Payer Act, which establishes Medicare’s status as a “secondary payer,” that is, a

payer secondary to a “primary payer,” such as a liability insurer.

       A February 27, 2020 report (Doc. 71) recommends granting State Farm and

Motorist Mutual’s motions to dismiss for failure to state a claim. The report

correctly concludes (1) that the complaint is a “shotgun pleading” that impermissibly

incorporates in each count the allegations of each preceding count, (2) that no law or

regulation requires a liability insurer settling a personal-injury claim to create a

“Medicare Set Aside” to cover future medical expenses, (3) that the complaint fails

to allege with particularity the means by which State Farm and Motorist Mutual

“caused” William Stillwell’s healthcare providers to submit claims to Medicare

instead of a primary payer, (4) that the complaint fails to allege facts showing that

State Farm and Motorist Mutual remained liable for William Stillwell’s medical

expenses after payment of the settlement, (5) that the complaint fails to allege facts

showing that State Farm and Motorist Mutual remained primary payers after paying

in accord with the settlement and after William Stillwell accepted responsibility for

future medical expenses, and (5) that the complaint fails to describe with particularity

the allegedly fraudulent statements contained in the release. Also, the report

correctly concludes that the complaint fails to state a claim under the Medicare

Second Payer Act because the complaint fails to allege facts plausibly showing


                                           -2-
(1) that State Farm and Motorists Mutual failed to reimburse Medicare’s pre-

settlement “conditional payments” to William Stillwell’s healthcare providers and

(2) that the Stillwells suffered damages resulting from State Farm’s and Motorist

Mutual’s alleged failure to reimburse Medicare.

      The report’s analysis of the claims under the False Claims Act warrants

adoption except in one respect. The report determines that the complaint adequately

alleges that the insurers’ failure to report the settlement to Medicare was “material”

to Medicare’s decision to pay William Stillwell’s healthcare providers. In the

absence of particularized allegations demonstrating that State Farm and Motorists

Mutual (1) knowingly (2) caused William Stillwell’s healthcare providers (3) to

present to Medicare (4) a claim falsely certifying compliance with the Medicare

Second Payer Act, any determination about materiality remains premature.

      The report and recommendation (Doc. 71) is ADOPTED as modified in the

preceding paragraph, the motions to dismiss (Docs. 56, 57) are GRANTED, and the

amended complaint is DISMISSED WITH LEAVE TO AMEND. No later than

JUNE 17, 2020, the plaintiffs may amend the complaint to remedy the defects

identified in the report and recommendation.

      ORDERED in Tampa, Florida, on May 29, 2020.




                                          -3-
